51 So.3d 1255 (2011)
Nicholas DROST, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-2604.
District Court of Appeal of Florida, Fifth District.
January 21, 2011.
Nicholas L. Drost, Raiford, pro se.
No Appearance for Appellee.
PER CURIAM.
Nicholas Drost appeals the trial court's order summarily denying his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Because the order was entered by a judge who had previously recused himself from the probation revocation proceeding which was the subject of Drost's rule 3.850 motion, said order is void. See Goolsby v. State, 914 So.2d 494 (Fla. 5th DCA 2005). Following the procedure utilized in Goolsby, we deem Drost's notice of appeal as being a petition for writ of mandamus, grant the petition, and remand this matter to the trial court with directions that the post-conviction motion be considered de novo by a different judge.
PETITION GRANTED; CAUSE REMANDED.
GRIFFIN, PALMER and ORFINGER, JJ., concur.